UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

E. MISHAN & SONS, INC.,

Plaintiff,
ORDER
- against -
19 Civ. 6999 (PGG)
PROMIER PRODUCTS INC. and BIG LOTS
STORES, INC.,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the conference in this matter currently scheduled for
March 19, 2020 is adjourned to April 16, 2020 at 11:00 a.m. The parties are directed to submit
a joint status letter by March 19, 2020.
Dated: New York, New York

March //p, 2020
SO ORDERED.

Paul G. Gardephe /
United States District Judge

 
